Citation Nr: 0937276	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-29 706	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to March 
1955.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 2008, when it was remanded for 
further evidentiary development.  Regretfully, additional 
development is still required, and the case must be remanded 
again.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran is seeking service connection for PTSD.  He 
asserts that he witnessed two stressful events involving the 
deaths of fellow servicemen while he was stationed in 
Heidelberg, Germany, in September 1953 and November 1953 and 
that he currently suffers from PTSD as a result.  First, he 
relates that he was crawling under barbed wire during an 
obstacle course exercise in September 1953, when three or 
four men in front of him were killed by accidental live 
machine gun fire.  Next, he states that during combat 
maneuver exercises in November 1953, he was walking behind a 
tank which skidded into a ditch, hit a tree, and killed a 
soldier.  

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

Because neither of the Veteran's claimed stressor events 
involved actual combat, they must be independently verified 
to support a grant of service connection for PTSD.  

As noted above, the Board remanded this matter in December 
2008 seeking verification of these two reported events.  
Unfortunately, it appears that the request made to the 
historians who research such claims was incomplete and the 
request was returned for more information regarding the 
organization to which the Veteran was assigned at the time of 
the alleged incidents.  In the Board remand, the AMC was 
requested to provide a copy of the Veteran's DD Form 214 to 
support the request.  It does not appear that this was 
accomplished.  Rather, the request only identified the 
Veteran as having been attached to the 112th infantry 
regiment.  Furthermore, the request only identified the tank 
accident as a stressor, leaving out the obstacle course 
accident, which the Veteran asserts was a separate incident, 
occurring two months prior to the tank accident.

After having been notified of the VA's inability to confirm 
his stressor events and having been requested to provide more 
detail as to his unit and company assignment, the Veteran 
responded that his memory is bad, that he cannot remember any 
details at this point, and also that he believes it is the 
duty of the VA to locate his service personnel records which 
would contain such information.  The Veteran's representative 
echoes these sentiments, and specifically requests another 
remand.

Upon review of the attempted development, the Board finds 
that another remand is necessary and regrets the additional 
time necessitated by the prior inadequate request.  Careful 
review of the information in the claims file reveals that the 
Veteran previously reported having been assigned to the 8th 
Armor Regiment, Company B during the time period at issue.  
His DD Form 214 reflects that his most significant duty 
assignment was with Company B of the 112th Infantry Regiment.  
Furthermore, previous requests for the Veteran's service 
personnel and medical records yielded the information that 
his personnel and medical records were destroyed by fire at 
the National Personnel Records Center.  As this information 
was contained in the claims file previously, and in light of 
the unfortunate destruction of his personnel records, the VA 
has a heightened obligation to attempt to independently 
verify the Veteran's reported stressor events.  As these 
events involved the death of servicemen outside of combat, 
documentation should have been made at the time and should be 
obtainable, if enough identifying details are provided.  
Thus, upon remand, a request containing all available 
information should be sent to the appropriate research 
experts.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development previously 
ordered by the Board.  Stegall v. West, 11 Vet. App. 268 
(1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Lastly, the Veteran has not yet been afforded a VA 
examination.  The Veteran is competent to report the in-
service deaths of his fellow servicemen, and to testify as to 
his experience with anxiety, depression, and sleep impairment 
since those deaths.  His testimony in this regard is also 
credible.  Because he is not competent, however, to relate 
his in-service symptoms to any currently diagnosed 
psychiatric disorder, and such relationship remains unclear 
to the Board, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A request should be submitted through 
the appropriate official channels for 
verification of both claimed in-service 
stressor events (the obstacle course 
accident in September 1953 and the tank 
accident in November 1953, both occurring 
in Heidelberg, Germany).  A copy of the 
Veteran's DD Form 214 (reflecting the 
Veteran's most significant duty assignment 
with Company B of the 112th Infantry 
Regiment) and copies of the VA Forms 21-
9781 completed by the Veteran (reflecting 
assignment with 8th Armor Regiment, Company 
B) must be provided along with the 
request.

2.  Schedule the Veteran for a VA 
psychiatric examination. The claims file 
must be made available to and be reviewed 
by the examiner and the examination report 
should note that the claims file was 
reviewed.  The examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any psychiatric disorder demonstrated 
during the pendency of the appeal, to 
include, but not limited to depression and 
PTSD, is related to the Veteran's period 
of active service.  Because the Veteran is 
competent to report the onset of anxiety, 
depression, and nightmares in service, as 
this requires only personal knowledge, not 
medical expertise, as it comes to him 
through his senses, the examiner must 
specifically address the Veteran's report 
of his psychiatric symptoms having first 
manifested during his period of active 
service in determining whether any current 
psychiatric disorder is related to active 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
Veteran's service medical records to 
provide a negative opinion). The examiner 
must provide the rationale, with citation 
to relevant medical findings, for the 
opinions provided.

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

